Exhibit 10.1


DEBENTURE PURCHASE AGREEMENT


THIS DEBENTURE PURCHASE AGREEMENT (this “Agreement”), dated as of the date as
indicated at the signature page by and between CodeSmart Holdings, Inc., a
Florida corporation with its headquarters located at 275 Seventh Avenue, 7th
Floor, New York, NY 10001 (the “Company”), and Group 10 Holdings LLC (the
“Investor”).


WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration for offers
and sales to accredited investors afforded, inter alia, under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act;


WHEREAS, the Investor wishes to purchase and acquire from the Company, and the
Company desires to issue and sell to the Investor a convertible debenture (the
“Debenture”) in the principal amounts as set forth on the Investor’s signature
page hereto (the “Purchase Price”), convertible into shares of the Company’s
common stock, par value $0.0001 (the “Conversion Shares”), substantially in the
form attached hereto as Exhibit A. The Debenture shall be convertible at a
conversion price equal to the lesser of 65% multiplied by the lowest closing bid
price of the twenty (20) trading days prior to the conversion or $0.85. The
Debenture and the Conversion Shares hereinafter referred to as the “Securities”.
The Debenture and other documents in connection therewith are hereinafter
referred to as the “Transaction Documents.”


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.             Purchase and Sale.


(a)      Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby agrees to sell, assign, transfer and deliver to
Investor, and Investor hereby agrees to purchase and accept delivery from the
Company, the Debenture, free of all liens, pledges, mortgages, security
interests, charges, restrictions, adverse claims or other encumbrances of any
kind or nature whatsoever (“Encumbrances”).  In consideration thereof, the
Investor shall deliver the Purchase Price in immediately available funds by wire
transfer in accordance with the wire instructions provided by the Company.


(b)      Closing Date.  The closing of the purchase and sale of the Debenture
(the “Closing”) shall take place as soon as practicable following the
satisfaction of the conditions to the Closing set forth herein (or such later
date as is mutually agreed to by the Company and the Investor(s)).  There may be
multiple Closings until such time as subscriptions for the sale of the Debenture
up to the Maximum Amount are accepted (the date of any such Closing is
hereinafter referred to as a “Closing Date”).  The Closing shall occur on a
Closing Date at the offices of Ofsink, LLC, 900 Third Avenue, 5th Floor, New
York, New York 10022 (or such other place as is mutually agreed to by the
Company and the Investor).


 
 

--------------------------------------------------------------------------------

 
 
2.             Investor Representations and Warranties.  The Investor hereby
represents, warrants and agrees with the Company that:


(a)           Standing of Investor.  If Investor is an entity, such Investor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation.  If Investor is a natural person, such Investor
is not a minor and has the legal capacity to enter into this Agreement;


(b)           Authorization and Power.  Investor has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents and to purchase the Debenture.  The execution, delivery and
performance of this Agreement and the other Transaction Documents by Investor
and, if Investor is an entity, the consummation by Investor of the transactions
contemplated hereby have been duly authorized by all necessary company action,
and no further consent or authorization of Investor, its board of directors or
similar governing body, or stockholders is required, as applicable.  This
Agreement and the other Transaction Documents have been duly authorized,
executed and delivered by Investor and constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of Investor, enforceable
against Investor in accordance with the terms thereof;


(c)           Independent Advice.  Investor has been urged, and has been given
the opportunity, to seek independent advice from professional advisors relating
to the suitability of an investment in the Company in view of subscriber’s
overall financial needs and with respect to the legal and tax consequences of
such investment.  The Investor acknowledges that there may be certain adverse
tax consequences to me in connection with the purchase of the Debenture.


(d)           No Conflicts.  If Investor is an entity, the execution, delivery
and performance of this Agreement and the consummation by Investor of the
transactions contemplated hereby do not and will not result in a violation of
Investor’s charter documents, bylaws or other organizational documents, as
applicable;


(e)           Information on Investor.  Such Investor is an “accredited
investor,” as such term is defined in Rule 501(a) of Regulation D promulgated by
the Commission under the Securities Act, is experienced in investments and
business matters, has made investments of a speculative nature and has purchased
securities of United States companies in private placements in the past and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable Investor to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Investor is able to bear the risk of such
investment for an indefinite period and to afford a complete loss
thereof.  Investor is not required to be registered as a broker-dealer under
Section 15 of the Securities Exchange Act of 1934, as amended.  Investor
understands that the Company is relying on its representations and agreements
for the purpose of determining whether this transaction meets the requirements
of the exemptions afforded by the Securities Act and certain state securities
laws;


(f)           Purchase of Securities.  Investor will purchase the Securities for
its own account for investment and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof in violation of the
Securities Act or any applicable state securities law, and has no direct or
indirect arrangement or understandings with any other person or entity to
distribute or regarding the distribution of such Securities;


 
2

--------------------------------------------------------------------------------

 
 
(g)         Compliance with Securities Act.   Investor understands and agrees
that the Conversion Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities laws by
reason of their issuance in a transaction that does not require registration
under the Securities Act, and that such Conversion Shares must be held
indefinitely unless a subsequent disposition is registered under the Securities
Act or any applicable state securities laws or is exempt from such
registration.  Investor understands that it is not anticipated that there will
any market for the resale of the Securities;
 
(h)         Legend.  The Debenture and the Conversion Shares shall bear the
following or similar legend:
 
“THESE SECURITIES, I. E., THIS DEBENTURE AND THE CONVERSION SHARES, HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS DEBENTURE AND THE CONVERSION SHARES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS DEBENTURE OR THE CONVERSION SHARES UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL (WHICH
COUNSEL SHALL BE SELECTED BY HOLDER), IN A GENERALLY ACCEPTABLE FORM THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”



(i)          No Governmental Endorsement. Investor understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities;


(j)          Receipt of Information.  Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities.  Investor further represents that through its
representatives it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities and the business, properties and financial condition of the Company
and to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access;


(k)        Investor fully understands the Company has limited or no financial or
operating history and that the purchase of the Securities is a speculative
investment that involves a high degree of risk of the loss of its entire
investment.  Investor fully understands the nature of the risks involved in
purchasing the Securities and it is qualified by its knowledge and experience to
evaluate investments of this type.  Investor has carefully considered the
potential risks relating to the Company and purchase of its securities and has
independently evaluated the risks of purchasing the Securities.


(l)          Investor has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Securities and have obtained, in its judgment, sufficient
information from the Company to evaluate the merits and risks of an investment
in the Company.  Investor has not utilized any person as its purchaser
representative as defined in Regulation D under the Securities Act in connection
with evaluating such merits and risks.


 
3

--------------------------------------------------------------------------------

 
 
(m)        In evaluating the suitability of an investment in the Debenture, the
Investor has not relied upon any representation or information (oral or written)
with respect to the Company or its subsidiaries, or otherwise, other than as
stated in this Agreement.  No oral or written representations have been made, or
oral or written information furnished, to the Investor or its advisors, if any,
in connection with the offering of the Debenture.


(n)         Investor is not participating in the offer as a result of or
subsequent to: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.


(o)         Neither the Investor nor its affiliates has an open short position
in the Common Stock of the Company and the Investor agree that it shall not, and
that it will cause its affiliates not to, engage in any short sales (as defined
in Rule 200 of Regulation SHO under the Securities Exchange Act of 1934) of or
hedging transactions with respect to the Common Stock of the Company.


3.           Company Representations and Warranties.  The Company represents,
warrants and agrees with, the Investor that:
 
 
(a)
Due Incorporation.  The Company and each of its subsidiaries is a corporation
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has the requisite corporate power to own
its properties and to carry on its business as now being conducted. The Company
and each of its subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect, as defined below.  Each subsidiary of the Company is
identified on Schedule 3(a) attached hereto.



 
(b)
Authority; Enforceability.  This Agreement and the other Transaction Documents
have been duly authorized, executed and delivered by the Company and each of its
subsidiaries that is a party to any of the Transaction Documents, and is the
valid and binding on the Company and its subsidiaries, as the case may be,
enforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, or principles of equity.  The
Company has full corporate power and authority necessary to enter into and
deliver this Agreement and to perform its obligations thereunder.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(c)
Capitalization.  The authorized capital stock of the Company consists of
500,000,000 shares of Company Common Stock, par value $0.0001 per share and
100,000,000 shares of preferred stock of the Company, par value $0.0001
(“Preferred Stock”). As of the date hereof the Company has 21,183,060 shares of
Company Common Stock and 1 share of Series A Convertible Preferred Stock issued
and outstanding.  All of the outstanding shares of Company Common Stock and
Preferred Stock and of the stock of each of its subsidiaries have been duly
authorized, validly issued and are fully paid and nonassessable.  No shares of
capital stock of the Company or any of its subsidiaries are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company.  As of the date of this Agreement, except
as set forth on Schedule 3(c), (i) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) there are no outstanding debt
securities other than as set forth in Schedule A to the Debenture, and (iii)
there are no agreements or arrangements under which the Company or any of its
subsidiaries is obligated to register the sale of any of their securities under
the Securities Act.  There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Debenture as described in this Agreement.  The Debenture (and the Conversion
Shares) when issued, will be free and clear of all pledges, liens, encumbrances
and other restrictions (other than those arising under applicable securities
laws as a result of the issuance of the Debenture).  Except as set forth on
Schedule 3(c), no co-sale right, right of first refusal or other similar right
exists with respect to the Debenture (or the Conversion Shares) or the issuance
and sale thereof.  The issue and sale of the Debenture (and the Conversion
Shares) will not result in a right of any holder of Company securities to adjust
the exercise, exchange or reset price under such securities.  The Company has
made available to the Investor true and correct copies of the Company’s Articles
of Incorporation, and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities exercisable for Company Common Stock
and the material rights of the holders thereof in respect thereto other than
stock options issued to employees and consultants.



 
(d)
Consents.  No consent, approval, authorization or order of any court,
governmental agency or body having jurisdiction over the Company or of any other
person is required for the execution by the Company of this Agreement or any
other Transaction Documents and compliance and performance by the Company of its
obligations hereunder and thereunder, including, without limitation, the
issuance of the Securities;



 
(e)
No Violation or Conflict.  The execution, delivery and performance of this
Agreement and other Transaction Documents by the Company and each of its
subsidiaries that is a party hereto and thereto will not: (i) result in a
violation of the Articles of Incorporation and Bylaws (or equivalent
constitutive document) of the Company or any of its subsidiaries or (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any subsidiary is a party, or result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or any subsidiary or
by which any property or asset of the Company or any subsidiary is bound or
affected except for those which could not reasonably be expected to have a
material adverse effect on the assets, business, condition (financial or
otherwise), results of operations or future prospects of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”).  Except those which
could not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any subsidiary is in violation of any term of or in default under
its constitutive documents.  Except as set forth in Schedule 3(e), and except
those which could not reasonably be expected to have a Material Adverse Effect,
neither the Company nor any subsidiary is in violation of any term of or in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or any subsidiary.  The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity.  Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, neither the
Company nor any of its subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the other Transaction
Documents in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company or any of
its subsidiaries is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof.  The Company is
unaware of any facts or circumstance, which might give rise to any of the
foregoing.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(f)
The Securities.



The Debenture is duly authorized and upon issuance in accordance with the terms
hereof, shall be duly issued, fully paid and nonassessable, are free from all
taxes, liens and charges with respect to the issue thereof.  The Conversion
Shares, upon issuance:


(i)       shall be free and clear of any security interests, liens, claims or
other Encumbrances, subject only to restrictions upon transfer under the
Securities Act and any applicable state securities laws;


(ii)      shall have been duly and validly issued, fully paid and
non-assessable; and


(iii)     will not subject the holders thereof to personal liability by reason
of being such holders;


 
(g)
Litigation.  There is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or investigation before or by any court, public board,
governmental agency, self-regulatory organization or body having jurisdiction
over the Company or its subsidiaries wherein an unfavorable decision, ruling or
finding would (i) adversely affect the validity or enforceability of, or the
authority or ability of the Company or any of its subsidiaries to perform its
obligations under, this Agreement or the other Transaction Documents, or (ii)
have a Material Adverse Effect.



 
(h)
Acknowledgment Regarding Buyer’s Purchase of the Debenture.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement or any other Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by the Investor(s) or any of its
respective representatives or agents in connection with this Agreement, other
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Debenture (and the
Conversion Shares).  The Company further represents to the Investor that the
Company’s decision to enter into this Agreement and other Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(i)
No General Solicitation.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Debenture (or the Conversion Shares).



 
(j)
No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Debenture under the
Securities Act or cause this offering of the Debenture to be integrated with
prior offerings by the Company for purposes of the Securities Act.



 
(k)
Full Disclosure.  No representation or warranty or other statement made by the
Company in this Agreement in connection with the contemplated transactions
contains any untrue statement of material fact or omits to state a material fact
necessary to make the representations and warranties set forth herein, in light
of the circumstances in which they were made, not misleading. The Company
acknowledges that the Investor is relying on the representations and warranties
made by the Company hereunder and that such representations and warranties are a
material inducement to the Investor purchasing the Debenture.  The Company
further acknowledges that without such representations and warranties of the
Company made hereunder, the Investor would not enter into this Agreement. The
foregoing representations and warranties shall survive for a period of twelve
(12) months after the Closing Date.

 
4.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


The obligation of the Company hereunder to issue and sell the Debenture to the
Investor(s) at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:


 
(a)
The Investor shall have executed this Agreement and other required Transaction
Documents and delivered them to the Company.



 
(b)
The Investor shall have delivered to the Company the Purchase Prices for
Debenture by wire transfer of immediately available U.S. funds pursuant to the
wire instructions provided by the Company.



 
(c)
The representations and warranties of the Investor contained in this Agreement
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date), and the Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor at or prior to the Closing Date.



 
7

--------------------------------------------------------------------------------

 


5.   CONDITIONS TO THE SUBSCRIBER’S OBLIGATION TO PURCHASE.


The obligation of the Investor(s) hereunder to purchase the Debenture at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions:


 
(a)
The representations and warranties of the Company contained in this Agreement
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties is already qualified as to
materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.



 
(b)
The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Debenture, all of which shall be in full force and
effect.



 
(c)
The Company shall have executed and delivered to the Investor the Debenture in
the respective amounts set forth on the signature pages of the Investor affixed
hereto.

 
6.             Broker’s Commission/Finder’s Fee.  The Company on the one hand,
and Investor on the other hand, agrees to indemnify the other against and hold
the other harmless from any all liabilities to anyone claiming brokerage
commission or similar fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of such party’s actions.
Except as disclosed on Schedule 6 hereto, the Company represents that to the
best of its knowledge there are no parties entitled to receive fees, commission,
finder’s fees, due diligence fees or similar payments in connection with the
offering of the Securities.  Anything in this Agreement to the contrary
notwithstanding, the Investor is providing indemnification only for such
Investor’s own actions and not for any action of any other Investor. The
liability of the Company and the Investor’s liability hereunder is several and
not joint.


7.             Indemnification.


 
(a)
Indemnification of Investor.  In consideration of the Investor’s execution and
delivery of this Agreement and purchase of the Debenture (and if applicable, the
Conversion Shares) hereunder, and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Investor(s) and each other holder of the Debenture (and if
applicable, the Conversion Shares), and all of their officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Investor Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such Investor
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Investor Indemnitees or any of them
as a result of, or arising out of, or relating to (a) any material
misrepresentation by Company or any material breach of any covenant, agreement,
obligation, representation or warranty by the Company contained in this
Agreement or the Transaction Documents, or (b) after any applicable notice
and/or cure periods, any breach or default in performance by the Company of any
covenant or undertaking to be performed by the Company hereunder.  To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)
Indemnification of the Company.  The Investor agrees to indemnify and hold
harmless the Company and its respective officers, directors, employees, agents,
control persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to,
reasonable attorneys’ fees and disbursements, and any and all expenses incurred
in investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Investor of any covenant or agreement
made by the Investor herein or in any other document delivered in connection
with this Agreement or the Transaction Documents.



8.             Miscellaneous.


 
(a)
Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth on the
signature pages hereto or to such other address as such party shall have
specified most recently by written notice.  Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated on the
signature page hereto (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.



 
(b)
Entire Agreement; Assignment.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties hereto.  Neither the Company
nor Investor has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith.



 
(c)
Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 
 
9

--------------------------------------------------------------------------------

 
 
 
(d)
Law Governing this Agreement.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without regard to principles
of conflicts of laws. Any action brought by either party hereto against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Florida or in the federal courts located in
the State of Florida.  The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The parties hereto agree to submit to the in
personam jurisdiction of such courts and hereby irrevocably waive trial by
jury. The prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.



 
(e)
Severability. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.  Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.



 
(f) 
Captions.  The captions of the various sections and paragraphs of this Agreement
have been inserted only for the purposes of convenience; such captions are not a
part of this Agreement and shall not be deemed in any manner to modify, explain,
enlarge or restrict any of the provisions of this Agreement.

 
RESIDENTS OF ALL STATES: THE NOTES OFFERED HEREBY HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE NOTE IS SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
THE NOTE HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR
HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS
OFFERING.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
 
10

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO DEBENTURE PURCHASE AGREEMENT


Please acknowledge your acceptance of the foregoing Debenture Purchase Agreement
by signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
CODESMART HOLDINGS, INC
 
a Florida corporation
       
By:
   
Name:
Ira Shapiro
 
Title:
Chief Executive Officer
       
Address:
CodeSmart Holdings, Inc.
   
275 Seventh Avenue, 7th Floor
   
New York, NY 10001
       
Facsimile No.: ___________________________
       
Dated: February ________, 2014



INVESTOR
 
 
Name of Investor: Group 10 Holdings LLC
Address: ______________________________________________
_____________________________________________________
Fax No.: _______________________________________________
Taxpayer ID# (if applicable): ________________________________
______________________________________________________
(Signature)
By: ___________________________________________________
Dated: _____________, 2014
Aggregate Purchase Price:  _________________________________
 

 
 [Signature Page to CodeSmart Holdings, Inc. Debenture Purchase Agreement]


 
11

--------------------------------------------------------------------------------

 
 
Schedule 3(c)
Capitalization


Securities Type
 
Number of
Authorized Shares
 
Number of Shares
Outstanding
 
Underlying
Common Stock
Common Stock
 
500,000,000
 
21,183,060
 
-
Preferred Stock
 
100,000,000
 
1 Series A Convertible Preferred Stock
 
1



On August 29, 2013, the Company issued a convertible debenture (the “Debenture”)
in the principal amount of $150,000 to a certain accredited investor pursuant to
a Debenture Purchase Agreement, dated August 27, 2013. The Debenture is of a
term of one year and will accrue at an annual interest rate of 8%. The Debenture
may be converted, at the option of the holder, into shares of the Company’s
common stock, par value $.0001 (“Common Stock”) at a conversion price that is
the lesser of (i) 65% of the average of the three lowest closing bid prices of
the Common Stock during a period of 15 trading days prior to the conversion or
(ii) $5.00.


On November 26, 2013, the Company granted an investor of an unsecured 90-day
note of $100,000 in principal amount the right to convert such debt into the
Company’s securities to be offered in a subsequent financing during the term of
such note at 20% discount of a subsequent financing.


On December 9, 2013, the Board of Directors of the Company adopted CodeSmart
Holdings, Inc. 2013 Stock Incentive Plan (the “Plan”). The aggregate number of
shares of our common stock that may be issued under the Plan is 3,100,000
shares, which may be increased at the end of each fiscal year of the Company in
the same proportion as the issued and outstanding stock of the Company during
such fiscal year subject to a maximum of 15%. Currently, no equity compensation
has been granted under the Plan.
 
On December 13, 2013, the Company executed a Securities Purchase Agreement,
dated December 13, 2013 (the “Redwood SPA”) and consummated the sale on December
18, 2013 of its 10% Senior Secured Convertible Debenture (the “Debenture”) for
gross proceeds of $175,000 to Redwood Fund III LTD (“Redwood III”).  On January
10, 2014, the Company executed a similar Securities Purchase Agreement with
Redwood Fund II LLC (together with Redwood III, referred to as “Redwood”) for
the sale of a second Debenture for gross proceeds of $175,000. The Debenture has
10% original issue discount, accrues interest at the annual rate of 10% and will
be due on the six-month anniversary (“Maturity Date”). Redwood has the right to
convert the Debenture on the Maturity Date at the lower of (i) $1 or (ii) 75% of
the lowest trading price of Common Stock quoted by Bloomberg L.P. during the 10
trading days prior to Maturity Date. The Company also granted Redwood a first
priority security interest in all of its assets to secure the repayment of the
Debenture under a Security Agreement and a Stock Pledge Agreement that were
executed in connection with the Redwood SPA. Redwood also has the right of first
refusal to any subsequent financings of the Company for 18 months from the date
of issuance of the Debenture. In connection with the transaction with Redwood,
the Company issued to Garden State Securities, Inc., the placement agent for
this transaction, warrants to purchase a total of 45,000 shares for a term of 3
years.


 
12

--------------------------------------------------------------------------------

 
 
On December 17, 2013, the Company executed a Securities Purchase Agreement (the
“SPA”), dated December 17, 2013, with ILIAD Research and Trading L.P. (the
“Investor”) for the sale of its Convertible Promissory Note (the “Note”) and a
warrant (the “Warrant”) to purchase 187,500 shares of Common Stock for gross
proceeds of $200,000.  The sale of the Note and the Warrant to the Investor was
funded and closed on December 19, 2013. The Note accrues interest at the annual
rate of 10% and will be due on within 9 months from the issuance date (“Maturity
Date”). The Investor has the right to convert the Note from time to time at the
initial conversion price of $1.00 subject to adjustments set forth in the Note.
The Company is under the obligation to repay the Note in cash or in shares of
Common Stock in three equal installments on the seventh month anniversary, the
eight month anniversary and the Maturity Date. If the Company elects to repay
with Common Stock, the share price for calculating the number of shares to be
issued is the lower of (i) then Conversion Price in effect, or (ii) the Market
Price. The “Market Price” means 70% of the three lowest volume-weighted average
prices (“VWAP”) of the Common Stock during the preceding 20 trading days, and if
such three lowest VWAP is less than $1.00, “70%” shall be replaced with “65%.”
The Investor also received the Warrant of a term of five years to purchase a
total of 187,500 shares of Common Stock at the exercise price of $1.20 with a
cashless exercise feature.


On December 19, 2013, the Company executed a Securities Purchase Agreement (the
“SPA”), with Asher Enterprises, Inc. (“Asher”) for the sale of a Convertible
Promissory Note (the “Asher Note”) for gross proceeds of $153,500 (the
“Offering”).  The sale of the Asher Note was funded and closed on December 24,
2013. The Asher Note accrues interest at 8% per annum and will be due on
September 20, 2014 (“Maturity Date”). Asher has the right to convert the Note
from time to time starting from 6 months after the issuance date at the
conversion price which equals to 65% of the Market Price (as defined below)
subject to adjustments set forth in the Note. The “Market Price” means the
average of the three lowest closing bid prices for the Common Stock during the
ten trading day period prior to conversion.


On January 23, 2014, the Company sold a promissory note to JMJ Financial (“JMJ”)
for gross proceeds of $100,000 (the “JMJ Note”) with 10% original issue
discount. The Company will pay 8% of the outstanding principal to JMJ as due
diligence expenses. If the Company repays JMJ Note within 90 days from the
original issuance, there is no interest on such repayment. If the Company repays
JMJ Note after the 90th day after the original issuance, then the Company shall
repay with 12% interest on the outstanding principal. JMJ Note is convertible
into the Company’s Common Stock at the lesser of $1.25 or 65% of the lowest
trade price in the preceding 25 trading days. JMJ is also entitled to piggy-back
registration rights.
 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CONVERTIBLE DEBENTURE


See attached.
 
 
14

--------------------------------------------------------------------------------